Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.446 Page 1 of 26



  1   ALAN ALEXANDER BECK                          STEPHEN D. STAMBOULIEH
      LAW OFFICE OF ALAN BECK                      STAMBOULIEH LAW, PLLC
  2   2692 HARCOURT DRIVE                          P.O. BOX 4008
  3   SAN DIEGO, CA 92123                          MADISON, MS 39130
      (619) 905-9105                               (601) 852-3440
  4   STATE BAR NO. 276646                         STEPHEN@SDSLAW.US
  5   ALAN.ALEXANDER.BECK@GMAIL.COM                MS BAR NO. 102784
      ATTORNEYS FOR PLAINTIFFS                      *ADMITTED PRO HAC VICE
  6   RUSSELL FOUTS AND
  7   TAN MIGUEL TOLENTINO
  8
                       IN THE UNITED STATES DISTRICT COURT
  9
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13    RUSSELL FOUTS and TAN                        19-cv-01662-BEN-JLB
      MIGUEL TOLENTINO,
14
                                     Plaintiffs,
15                                                 PLAINTIFFS’ MEMORANDUM
                  v.                               OF POINTS AND AUTHORITIES
16                                                 IN OPPOSITION TO
                                                   DEFENDANT’S MOTION FOR
17    XAVIER BECERRA, in his official              SUMMARY JUDGMENT
      capacity as the Attorney General of
18    the State of California,                 Judge:        Hon. Roger T. Benitez
19                                  Defendant. Courtroom: 5A
                                               Hearing Date: December 7, 2020
20                                             Hearing Time: 10:30 AM
21
22
23
24
25
26
27
28


              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.447 Page 2 of 26



  1
                                         TABLE OF CONTENTS
  2
  3
           I.     Introduction ........................................................................................... 1
  4
           II.    Precedent Precludes A Finding That Batons Are Dangerous ............... 1
  5               A.    California Makes No Showing that Billies Are Unusual ........... 4
  6               B.    California’s Ban is Not Longstanding ........................................ 5
           III.   Pursuant to Duncan, Either a Categorical Approach or Strict
  7               Scrutiny Applies .................................................................................... 9
  8               A.    In Any Event, California Law Fails Intermediate Scrutiny...... 11
           IV.    Conclusion .......................................................................................... 20
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  ii
             Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                      (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.448 Page 3 of 26



  1
                                               TABLE OF AUTHORITIES
  2
  3   CASES

  4   Avitabile v. Beach, 368 F. Supp. 3d 404 (N.D.N.Y. 2019) ............................ 9, 12, 14
  5
      Binderup v. AG of United States, 836 F.3d 336 (3d Cir. 2016) ............................. 6, 7
  6
  7   Caetano v. Massachusetts, 136 S. Ct. 1027 (2016) .................................. 3, 14, 16, 19

  8   District of Columbia v Heller, 554, 647 US 570; 128 S Ct 2783; 171 L Ed 2d 637
  9
        (2008) ............................................................................................................. passim
10
11    Duncan v. Becerra, 366 F. Supp. 3d 1131 (S.D. Cal. 2019) ........................ 11, 13, 18

12    Duncan v. Becerra, 970 F.3d 1133 (9th Cir. 2020).......................................... 1, 5, 10
13
      Estate of Clemente Najera-Aguirre v. Cty. of Riverside, No. ED CV 18-762-DMG
14
15      (SPx), 2019 U.S. Dist. LEXIS 229033 (C.D. Cal. Nov. 15, 2019)....................... 16
16    Green v. Compton, No. C-90-3637-JPV, 1992 U.S. Dist. LEXIS 4595 (N.D. Cal.
17
        Mar. 24, 1992) ....................................................................................................... 17
18
19    Jackson v. City & Cty. of San Francisco, 746 F.3d 953 (9th Cir. 2014)................... 10
20    Jarboe v. Cty. of Orange, No. SACV 05-00202-JVS(ANx), 2010 U.S. Dist. LEXIS
21
        155482 (C.D. Cal. July 29, 2010) ......................................................................... 16
22
23    Maloney v. Singas, 106 F. Supp. 3d 300 (E.D.N.Y. 2015) ...................................... 10
24    Maloney v. Singas, 351 F. Supp. 3d 222 (E.D.N.Y. 2018) .............................. 4, 5, 10
25
      Murphy v. Guerrero, 2016 U.S. Dist. LEXIS 135684 (D. N. Mar. I. Sep. 28, 2016)
26
27       ............................................................................................................................... 12
28    People v. Davis, 214 Cal. App. 4th 1322 ................................................................... 2
                                                      iii
                 Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                          (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.449 Page 4 of 26



  1   State v. Deciccio, 315 Conn. 79.................................................................... 2, 3, 8, 13
  2
      Tyler v. Hillsdale Cnty. Sheriff's Dep't, 837 F.3d 678 (6th Cir.) ................................ 7
  3
      United States v. Henry, 688 F.3d 637 (9th Cir. 2012) ................................................ 3
  4
  5   United States v. Miller, 307 U.S. 174 (1939) ....................................................... 8, 14
  6
      United States v. Skoien, 614 F.3d 638 (7th Cir. 2010) ............................................... 7
  7
  8   STATUTES
  9
      § 265.01(1) (New York Penal Code) .......................................................................... 9
10
      18 U.S.C. § 922(g)(1) ................................................................................................. 7
11
12    18 U.S.C. § 922(g)(4) ................................................................................................. 7
13
      6 CMC § 10210(a)(1) ............................................................................................... 12
14
      Cal. Penal Code § 22210 .......................................................................... 9, 11, 12, 13
15
16    Cal. Penal Code § 26840 .......................................................................................... 13
17
      Cal. Penal Code § 27540(e) ...................................................................................... 13
18
      Cal. Penal Code § 31615 .......................................................................................... 13
19
20    Nev. Rev. Stat. 202.350(3) ......................................................................................... 5
21
      OTHER AUTHORITIES
22
23    Baton Training Manual Student Text, March 2006.................................................. 14
24
      Charles S. Petty, Deaths in Police Confrontations When Oleoresin Capsicum is
25
         Used (Feb. 2004) ................................................................................................... 15
26
27    D. Kopel, ‘The Second Amendment in the Nineteenth Century,’ 1998 BYU L. Rev.
28
         1359 ......................................................................................................................... 8
                                                       iv
                  Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                           (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.450 Page 5 of 26



  1   Robert Dowlut, The Right to Arms: Does the Constitution or the Predilection of
  2
        Judges Reign? 36 OKLA. L.REV. 65 (1983) ......................................................... 6
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    v
               Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                        (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.451 Page 6 of 26



  1
      I. INTRODUCTION
  2
            The State would have this Court believe that billies are dangerous and unusual
  3
  4   and their ban longstanding in contravention of precedent. If it fails to convince the
  5   Court of that, California further argues that intermediate scrutiny should apply
  6
      despite the Ninth Circuit’s recent ruling in Duncan v. Becerra, 970 F.3d 1133 (9th
  7
  8   Cir. 2020).   Finally, California proffers that there is a reasonable fit between
  9   California’s ban and public safety because law enforcement officer and security
10
      guards are given special training. But California fails to explain why private citizens
11
12    could not receive this training. And they have not explained why this ban is proper
13    as-applied to Plaintiffs who have already received equivalent training. If the Second
14
      Amendment has any weight at all, a ban on the possession of billies must fall. For all
15
16    the reasons laid out below, this Court should deny California’s motion and grant
17    Plaintiffs’ motion for summary judgment.1
18
      II. PRECEDENT PRECLUDES A FINDING THAT BATONS ARE DANGEROUS
19
           The State argues that billies are dangerous, but the California State court rulings
20
21    California relies on do not support this proposition. And even if they did, this
22    position is foreclosed by Circuit precedent. As a preliminary matter, collapsible
23
      batons are not particularly dangerous. “Police departments adopting the use of
24
25
      1
26      Plaintiffs have already briefed considerable portions of the analysis at issue in their
      Memorandum of Points and Authorities in Support of their Motion for Summary
27    Judgment and annexed exhibits (See Doc. 21). For purposes of not burdening the
28    record with duplicative filings, Plaintiffs adopt and rely on their documentary
      evidence submitted with their previous filing.
                                                   1
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.452 Page 7 of 26



  1   expandable metal batons, which are also referred to as collapsible batons, have done
  2
      so because they are intermediate force devices that, when appropriately used, are
  3
      unlikely to cause death or serious bodily injury, more comfortable for officers to wear
  4
  5   and carry, and more easily accessible than conventional fixed batons.” See State v.
  6
      Deciccio, 315 Conn. 79, 99, 105.
  7
  8         California primarily relies on People v. Davis, 214 Cal. App. 4th 1322.

  9   However, in Davis, the defendant was caught with a modified baseball bat “while
10
      driving his pickup truck”. People v. Davis, 214 Cal. App. 4th 1322, 1325. Thus, not
11
12    only was he outside his home when caught, the arm at issue in that case was “a

13    modified baseball bat” and not a policeman’s baton at issue in this litigation. Id at
14
      1327. The Davis Court found “[w]e need not determine whether the statute is
15
16    unconstitutional to the extent it prohibits possession of certain weapons in the home”.

17    Id. at 1332. Thus, this case is inapposite to Plaintiffs’ challenge because Plaintiffs
18
      challenge California’s ban in the home on batons. Furthermore, despite California
19
20    arguing “billies are dangerous weapons”, Davis did not even rule on whether the arm

21    at issue in that case was dangerous within the context of Second Amendment law.
22
      See Def.’s Memorandum at 13. Within the context of Second Amendment law,
23
24    “dangerous” is a legal term of art. It does not mean whether or not an arm is literally

25
26
27
28
                                                   2
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.453 Page 8 of 26



  1   dangerous because all arms are, by definition, literally dangerous.2 That said, an arm
  2
      being merely dangerous
  3
            cannot be used to identify arms that fall outside the Second Amendment.
  4
            First, the relative dangerousness of a weapon is irrelevant when the
  5         weapon belongs to a class of arms commonly used for lawful purposes.
            See Heller, supra, at 627, 128 S. Ct. 2783, 171 L. Ed. 2d 637 (contrasting
  6
            “‘dangerous and unusual weapons’” that may be banned with protected
  7         “weapons . . . ‘in common use at the time’”). Second, even in cases
  8         where dangerousness might be relevant, the Supreme Judicial Court’s
            test sweeps far too broadly. Heller defined the “Arms” covered by the
  9         Second Amendment to include “‘any thing that a man wears for his
10          defence, or takes into his hands, or useth in wrath to cast at or strike
            another.’” [District of Columbia v Heller, 554, 647 US 570; 128 S Ct
11          2783; 171 L Ed 2d 637 (2008)].
12
      Caetano v. Massachusetts, 136 S. Ct. 1027, 1031 (2016) (Alito, J. concurring).
13
14          California’s argument does the same. “However, it is difficult to see how this

15    is so since Heller concluded that handguns are not sufficiently dangerous to be
16
      banned.” State v. Deciccio, 315 Conn. 79, 133-134. If a baton is “dangerous” then all
17
18    arms are “dangerous” which is a position precluded by Heller. The Ninth Circuit

19    found a machine gun is dangerous because a “modern machine gun can fire more
20
      than 1,000 rounds per minute, allowing a shooter to kill dozens of people within a
21
22    matter of seconds… Short of bombs, missiles, and biochemical agents, we can

23    conceive of few weapons that are more dangerous than machine guns.” United States
24
      v. Henry, 688 F.3d 637, 640 (9th Cir. 2012). A policeman’s baton is not as dangerous
25
26
      2
        ““[A]rms” refer to “weapons of offence, or armour of defence,” or “anything that
27
      a man wears for his defence, or takes into his hands, or useth in wrath to cast at or
28    strike another,”. See District of Columbia v. Heller, 554 U.S. 570, 581 (2008).

                                                   3
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.454 Page 9 of 26



  1   as a handgun and it certainly is not as dangerous as a machinegun. Thus, it simply is
  2
      not dangerous for purposes of Second Amendment law.
  3
           A.     CALIFORNIA MAKES NO SHOWING THAT BILLIES ARE UNUSUAL
  4
            As argued in Plaintiffs’ moving papers, Heller holds that the Second
  5
  6   Amendment applies prima facie to all bearable arms. The burden is on the State to
  7
      rebut that argument and they failed to do so. California in fact concedes that is has
  8
  9   failed to produce any evidence of “the number of billies that are lawfully possessed

10    by civilians in the United States,” Def.’s Memorandum at 14. Thus, California has
11
      failed to rebut the presumption that billies are common arms. This Court should
12
13    follow Heller’s precedent which has been reaffirmed by the Ninth and Second Circuit

14    to presume that billies are common arms.3
15
            Furthermore, Defendant cannot meet its burden simply by demonstrating that
16
17    billies are not “in common use,” but that Defendant must show, at a minimum, that

18    nunchakus are “not typically possessed by law-abiding citizens for lawful purposes.”
19
      Maloney v. Singas, 351 F. Supp. 3d 222, 227 (E.D.N.Y. 2018). This California has
20
21    failed to do. Plaintiffs have already presented evidence that batons are typically used

22    for lawful purposes. This Court should follow the lead of Southern District of New
23
      York when confronted with a similar situation. “Therefore, because Defendant has
24
25
26    3
       In N.Y. State Rifle & Pistol Ass'n v. Cuomo, 804 F.3d 242, 257 (2d Cir. 2015), the
27    Second Circuit struck a ban on a pump-action rifle because the state focused
28    exclusively on semiautomatic weapons and “the presumption that the Amendment
      applies remain[ed] unrebutted.”
                                                     4
                Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                         (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.455 Page 10 of 26



  1   failed to demonstrate, by clear and convincing evidence, or even by a preponderance,
  2
      that nunchakus are not typically used by law-abiding citizens for lawful purposes,
  3
      she has failed to rebut the presumption that the possession and use of nunchaku is
  4
  5   within the scope of the Second Amendment's protections”. Maloney, 351 F. Supp. 3d
  6
      at 237.
  7
           B.     CALIFORNIA’S BAN IS NOT LONGSTANDING
  8
  9         Plaintiffs rely on their moving papers which address most of California’s

 10   longstanding arguments. Even if this Court finds laws from the early 20 th century
 11
      sufficiently old to be considered longstanding, California’s laws do not demonstrate
 12
 13   that there is a longstanding history of banning billies. In Duncan, the Ninth Circuit

 14   rejected the proposition that large capacity magazine bans were longstanding. “In
 15
      sum, laws restricting ammunition capacity emerged in 1927 and all but one have
 16
 17   since been repealed. Cf. Heller, 554 U.S. at 632 (“[W]e would not stake our

 18   interpretation of the Second Amendment upon a single law . . . that contradicts the
 19
      overwhelming weight of other evidence regarding the [Second Amendment].”).
 20
 21   Duncan v. Becerra, 970 F.3d 1133, *32 (9th Cir. 2020). Here, California has been

 22   able to identify three states, including itself, with billy bans from the early 20th
 23
      century. And, Nevada, while restricting billies, does not outright ban them as
 24
 25   California does. See Nev. Rev. Stat. 202.350(3) (allowing sheriff of any county to

 26   issue a permit to carry “concealed weapon” but not including a permit to “carry a
 27
      pistol, revolver, or other firearm.”) Three states do not contradict the overwhelming
 28
                                                     5
                Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                         (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.456 Page 11 of 26



  1   weight of other evidence that billies are protected arms which are afforded Second
  2
      Amendment protection.
  3
            Unlike colonial bans on felon possession which were ubiquitous,4 California
  4
  5   only can identity three states that banned the ownership of billies during the early
  6
      20th century. These isolated snippets are just one tiny part of the historical inquiry.
  7
  8   For them to be probative of the Second Amendment’s meaning, they would have to

  9   be considered in light of all the other evidence from all the other states throughout
 10
      our history—not only the statutes, but also the many cases and contemporary
 11
 12   historical accounts reflecting the people’s understanding of the scope of the right.

 13   The fact there is no evidence prohibitions on possession existed until the 20th century
 14
      and even then, only in three states shows throughout American history people have
 15
 16   understood the right to arms to include billies. Thus, even if this Court finds early

 17   20th century laws can be evidence of a longstanding prohibition (which it should not)
 18
      California has produced insufficient evidence to support that its billy ban is
 19
 20   longstanding.

 21         Even if a law from the early 20th century is longstanding and thus,
 22
      presumptively lawful, Plaintiffs have rebutted this presumption. “Unless flagged as
 23
 24   irrebuttable, presumptions are rebuttable.” Binderup v. AG of United States, 836 F.3d

 25   336, 350 (3d Cir. 2016) (citations omitted). In Binderup, the Third Circuit reviewed
 26
 27
      4
 28    See Robert Dowlut, The Right to Arms: Does the Constitution or the Predilection
      of Judges Reign? 36 OKLA. L.REV. 65, 96 (1983).
                                                   6
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.457 Page 12 of 26



  1   an as-applied challenge by a felon to the federal ban on felons owning firearms. It
  2
      first described its previous precedent to explain how to rebut a presumption of
  3
      constitutionality:
  4
  5         In that regard, we first determined that “Heller's statement regarding the
            presumptive validity of felon gun dispossession statutes does not
  6
            foreclose’ an as-applied challenge.” … Next, we explained what was
  7         required to mount a successful as-applied Second Amendment
  8         challenge to [18 U.S.C.] § 922(g)(1). We looked to the “historical
            pedigree” of the statute to ascertain “whether the traditional
  9         justifications underlying the statute support a finding of permanent
 10         disability in this case.” … For the reasons discussed, we concluded that
            “[t]o raise a successful as-applied challenge, [one] must present facts
 11         about himself and his background that distinguish his circumstances
 12         from those of persons historically barred from Second Amendment
            protections.” … We explained further: For instance, a felon convicted
 13         of a minor, non-violent crime might show that he is no more dangerous
 14         than a typical law-abiding citizen. Similarly, a court might find that a
            felon whose crime of conviction is decades-old poses no continuing
 15         threat to society.”
 16
      Binderup, 836 F.3d at 362 (citations and punctuation omitted).
 17
 18         This is in accord with the Sixth Circuit’s reasoning in Tyler v. Hillsdale Cnty.

 19   Sheriff's Dep't, 837 F.3d 678, 690 (6th Cir.) which found some people who have been
 20
      involuntarily committed may have Second Amendment rights. “As the Seventh
 21
 22   Circuit has recognized, the Heller Court's observation regarding the presumptive

 23   lawfulness of longstanding bans is precautionary, not conclusive…[United States v.
 24
      Skoien, 614 F.3d 638, 640 (7th Cir. 2010)] (emphasis added).” Tyler, 837 F.3d at 687.
 25
 26   “In the face of what is at best ambiguous historical support, it would be peculiar to
 27   conclude that [18 U.S.C.] § 922(g)(4) does not burden conduct within the ambit of
 28
                                                   7
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.458 Page 13 of 26



  1   the Second Amendment as historically understood based on nothing more than
  2
      Heller's observation that such a regulation is ‘presumptively lawful.’ 554 U.S. at 627
  3
      n.26. We proceed to step two, then, with an understanding that people who have been
  4
  5   involuntarily committed are not categorically unprotected by the Second
  6
      Amendment.” Id. at 690.
  7
  8         By analogy, this Court should find that Plaintiffs have rebutted the

  9   presumption of constitutionality if it finds California’s ban on billies longstanding.
 10
      First, the traditional justification for banning billies is that they were arms not used
 11
 12   for lawful purposes. This justification can be rebutted on two grounds. Whatever

 13   the case was in 1917, the policeman’s batons that Plaintiffs wish to buy are not
 14
      typically used for criminal purposes. Rather they serve a traditional militia function.
 15
 16   “Miller implies that possession by a law-abiding citizen of a weapon that could be

 17   part of the ordinary military equipment for a militia member, or that would contribute
 18
      to the common defense, is protected by the Second Amendment,” Duncan v. Becerra,
 19
 20   265 F. Supp. 3d 1106, 1116. Historically, policing was a militia function.

 21   “Furthermore, the widespread use of the baton by the police, who currently perform
 22
      functions that were historically the province of the militia; see, e.g., D. Kopel, ‘The
 23
 24   Second Amendment in the Nineteenth Century,’ 1998 BYU L. Rev. 1359, 1534

 25   demonstrates the weapon's traditional military utility.” State v. Deciccio, 315 Conn.
 26
      79, 133, 105 A.3d 165, 200 (2014).
 27
 28         The statute has been broadened over the years by decisions of the California

                                                   8
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.459 Page 14 of 26



  1   Courts to include far more than it originally prohibited to the point it now bans
  2
      essentially any bludgeon for purposes of self-defense. Plaintiffs have shown that
  3
      police batons are less dangerous than arms which are legal to own. For all these
  4
  5   reasons, even if this Court finds that California’s baton ban is longstanding and thus,
  6
      presumptively constitutional, it should find that Plaintiffs have rebutted that
  7
  8   presumption and subject it to constitutional scrutiny.

  9   III. PURSUANT TO DUNCAN, EITHER A CATEGORICAL APPROACH OR STRICT
           SCRUTINY APPLIES
 10
            For all the reasons raised in Plaintiffs’ moving papers, they maintain this Court
 11
 12   should find California’s ban on billies unconstitutional applying a categorical
 13   approach. California contends that “Plaintiffs cannot argue that California’s
 14
      restrictions amount to a ‘categorical ban’” because the statute prohibits different
 15
 16   types of bludgeons in various portions of the statute. That is a spurious argument. See
 17   Def.’s Memorandum at 19, fn 9. The statutory scheme operates as a ban on bludgeons
 18
      for self-defense. “Even “ordinarily harmless objects” can qualify as a billies under
 19
 20   section 22210.” Id. at p. 4. Thus, it is a categorical ban. If the categorical approach
 21   does not apply, circuit precedent advises this Court to apply strict scrutiny.
 22
            This is because a complete ban on a protected arm implicates the core Second
 23
 24   Amendment right as the Northern District of New York found in striking a complete
 25
      ban on electric arms. “As an initial matter, § 265.01(1)'s complete ban on the civilian
 26
      possession and use of tasers and stun guns implicates Avitabile's core constitutional
 27
 28   right as a law-abiding citizen to protect himself in his own home with a weapon
                                                   9
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.460 Page 15 of 26



  1   commonly used for that purpose.” Avitabile v. Beach, 368 F. Supp. 3d 404, 414
  2
      (N.D.N.Y. 2019). This is in accord with the Maloney court which found “[t]he
  3
      centuries-old history of nunchaku being used as defensive weapons, [Maloney v.
  4
  5   Singas, 106 F. Supp. 3d 300, 314 n.22, (E.D.N.Y. 2015)] strongly suggests their
  6
      possession, like the possession of firearms, is at the core of the Second Amendment.
  7
  8   Nonetheless, even as recreational items, nunchaku may still be at the core of the

  9   Second Amendment's protections.” Maloney v. Singas, 351 F. Supp. 3d 222, 238.
 10
      Somewhat shockingly, California does not as much cite to the Duncan which is the
 11
 12   most recent Circuit decision on point as to the level of scrutiny to which to apply on

 13   a complete ban on a protected arm. Rather it relies on cursory cites to Jackson v. City
 14
      & Cty. of San Francisco, 746 F.3d 953 (9th Cir. 2014) and jumps to the proposition
 15
 16   that intermediate scrutiny is appropriate. However, Jackson supports the application

 17   of strict scrutiny when dealing with bans on protected arms.
 18
            [I]n Jackson, we held that a bar on the sale of hollow-point ammunition
 19         within city limits was not a severe burden because San Francisco
 20         residents could still own that ammunition within the home. [citation
            omitted] We thus applied intermediate scrutiny to the regulation. See id.
 21         Stated differently, we implied that strict scrutiny likely applies if a law
 22         completely bans the possession of a certain class of ammunition (there,
            hollow-point bullets).
 23
      Duncan, 970 F.3d at *50.
 24
            Furthermore, Duncan is the closest circuit case on point and it directly supports
 25
 26   that application of strict scrutiny for all the reasons raised in Plaintiffs’ moving
 27
      papers. Finally, Circuit precedent is clear, this Court should apply strict scrutiny.
 28
                                                   10
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.461 Page 16 of 26



  1   California has made no argument that its ban survives strict scrutiny and thus, the
  2
      law is unconstitutional if this Court applies it. Even it does not and applies
  3
      intermediate scrutiny California’s ban must fail.
  4
  5        A.     IN ANY EVENT, CALIFORNIA LAW FAILS INTERMEDIATE
                  SCRUTINY
  6
            California claims that section 22210 promotes public-safety by seeking to
  7
  8   reduce the prevalence of billy-club use in crime, such as assault, robbery, rioting, and
  9   vigilantism. See Def.’s Memorandum at 14. However, California does not support
 10
      that argument with any analysis or evidence of how section 22210’s ban on billies in
 11
 12   the home actually promotes that interest. “Yet, as the Second Circuit cautioned, ‘on
 13   intermediate scrutiny review, the state cannot 'get away with shoddy data or
 14
      reasoning.’ To survive intermediate scrutiny, the defendants must show ‘reasonable
 15
 16   inferences based on substantial evidence’ that the statutes are substantially related to
 17   the governmental interest.” Duncan v. Becerra, 366 F. Supp. 3d 1131, 1161 (S.D.
 18
      Cal. 2019).
 19
 20         California simply has not presented any evidence to show how banning the
 21   possession of billies in the home promotes any of these government interests.5 More
 22
      to the point, applying this logic, California could ban literally any tool or weapon that
 23
 24   could be conceivably use as a weapon. This position was already rejected in Heller
 25
      5
 26    The State provides two examples of baton crime. One in Portland, Oregon (which
      doesn’t ban batons) and one in California (which bans batons). Def.’s Memorandum
 27   at pp. 16-17. Plaintiffs addressed the argument regarding criminal misuse which is
 28   foreclosed by Heller on page 23 of their Memorandum in Support of Summary
      Judgment.
                                                     11
                Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                         (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.462 Page 17 of 26



  1   as to handguns which are far deadlier than batons and more likely to be used in crime.
  2
      If the District of Colombia cannot ban handguns in the home, California cannot ban
  3
      batons in the home. “The right to use lethal force in self-defense is the right to kill if
  4
  5   necessary to protect oneself or others, which is why the common law and SAFE
  6
      impose stringent standards on its use. See 6 CMC § 10210(a)(1) (lethal force is used
  7
  8   to ‘reasonably prevent the immediate use of force by an aggressor’). But when the

  9   right is lawfully exercised, the government's interest in protecting the life of the
 10
      aggressor cannot render self-defense less effective at the expense of the victim. Here,
 11
 12   the Commonwealth seeks to restrict weapons that are effective for self-defense for

 13   the very reason that makes them effective. That is not a legitimate reason.” Murphy
 14
      v. Guerrero, 2016 U.S. Dist. LEXIS 135684, *61 (D. N. Mar. I. Sep. 28, 2016). “In
 15
 16   short, a mere generalized appeal to public safety and crime prevention as the

 17   justification for a total and complete ban on a whole class of arms is precisely the
 18
      kind of ‘shoddy reasoning’ that even intermediate scrutiny forbids. [citation omitted]
 19
 20   (‘[O]n intermediate scrutiny review, the state cannot get away with shoddy data or

 21   reasoning.’).” Avitabile, 368 F. Supp. 3d at 420-421.
 22
            Second, California argues section 22210 promotes public-safety by ensuring
 23
 24   that only trained and certified individuals are permitted to possess billy clubs. In

 25   other words, police officers and security guards. Plaintiffs do not concede that it is
 26
      constitutional to require private citizens to receive training to own billies in their
 27
 28   homes. However, even if it is, California does not explain why private citizens could

                                                   12
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.463 Page 18 of 26



  1   not receive this training. And they have not explained why this ban is proper as-
  2
      applied to Plaintiffs who have already received this training or the equivalent to it.
  3
      How can it be that California allows private citizens to be trained to own firearms but
  4
  5   not billies? 6 There is no reason that private citizens could not receive the same
  6
      training as security guards and safely handle billies.7 There is not a reasonable fit
  7
  8   between complete banning billies and California’s interest. “[A] reasonable fit would

  9   surely make an exception for a Department of Justice-vetted, privately-trained,
 10
      citizen who legally owns firearms like Plaintiffs…California's statute does not except
 11
 12   such proven, law-abiding, trustworthy, gun-owning individuals. Quite the opposite.”

 13   Duncan, 366 F. Supp. 3d at 1171.8
 14
 15   6
        Cal. Penal Code §§ 26840, 27540(e), 31615.
 16   7
        California’s argument that section 22210 “promotes public-safety by ensuring that
 17   only trained and certified individuals are permitted to possess billy clubs” is arguably
      a concession that the Plaintiffs’ ownership of billies (because they both have training
 18   with billies) does not diminish public safety and therefore admits that the ban is not
 19   properly tailored. See Def.’s Memorandum at p.14.

 20
      8
        California’s attempt to distinguish State v. Deciccio is impressive but unpersuasive.
      They argue that the Conn. Supreme Court struck the baton restriction at issue because
 21   it was “internally inconsistent”. Def.’s Memorandum at p. 10, fn 5. However, the
 22   opinion actually evaluated the existing statutory scheme and found that it placed an
      undue burden on the defendant's right to possess and keep his dirk knife and police
 23   baton in his home by making it impossible for him to transport those weapons there,
 24   State v. Deciccio, 315 Conn. 79, 150. And it then found the transport ban was a
      substantial burden on the litigant’s rights and thus unconstitutional. The only
 25   difference between Deciccio and this case is that the burden on Plaintiffs’ rights in
 26   this case is greater since California completely bans batons. Finally, to the extent that
      the court relied on batons use by law enforcement, this position is not erroneous.
 27
      “The Supreme Court also recognizes that the Second Amendment guarantee includes
 28   firearms that have “some reasonable relationship to the preservation or efficiency of
                                                                                (continued…)
                                                   13
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.464 Page 19 of 26



  1         Defendant includes Exhibit “15” which is the Baton Training Manual Student
  2
      Text, March 2006 version, of the California Bureau of Security and Investigative
  3
      Services. This text instructs students where and where not to strike with a baton. It
  4
  5   also instructs the student on defensive uses of the baton. The text instructs that
  6
      “[w]hen the baton is use, the aggressor is likely to suffer some injury. However, if it
  7
  8   is used correctly, injury will be minimal.” See Def.’s Exhibit “15” at p. 11. A

  9   prospective baton purchaser could read through this material and be comfortable
 10
      carrying his or her baton and without endangering public safety.
 11
 12         California makes the argument that “baton use has declined as other less-than-

 13   lethal options have become more widely available” (Def.’s Memorandum at p. 13, fn
 14
      8) and that Plaintiffs could “arm themselves with other less-than-lethal weapons or
 15
 16   devices (e.g., a stun gun, pepper spray, or an alarm device), or even lethal weapons

 17   (e.g., a shotgun or handgun) to engage in lawful self-defense in the home.” Def.’s
 18
      Memorandum at 13. That position was rejected in Heller, 554 U.S. at 629 (“It is no
 19
 20   answer to say, as petitioners do, that it is permissible to ban the possession of

 21   handguns so long as the possession of other firearms (i.e., long guns) is allowed.”);
 22
      Caetano, 136 S. Ct. at 1033 (Alito, J., concurring) (“[T]he right to bear other weapons
 23
 24
 25   a well regulated militia.” [United States v. Miller, 307 U.S. 174, 178
 26   (1939)]. Miller implies that possession by a law-abiding citizen of a weapon that
      could be part of the ordinary military equipment for a militia member, or that would
 27
      contribute to the common defense, is protected by the Second Amendment,” Duncan
 28   v. Becerra, 265 F. Supp. 3d 1106, 1116 (S.D. Cal. 2017).

                                                   14
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.465 Page 20 of 26



  1   is 'no answer' to a ban on the possession of protected arms.”); Avitabile, 368 F. Supp.
  2
      3d at 420 (“[T]he State's general appeal to public safety is particularly hard to square
  3
      with its suggestion, made repeatedly in its briefs and at oral argument, that Avitabile
  4
  5   should just go out and buy a handgun, or perhaps a few more shotguns or rifles, if he
  6
      wants to better protect himself”). Moreover, there are many situations where a billy
  7
  8   is a preferred weapon to others. If a drunken person mistakenly, but belligerently

  9   enters Plaintiffs’ homes, it is likely they would not want to resort to lethal force.
 10
            Using pepper spray in the home sounds like a good way to contaminate the
 11
 12   entire room and subject both you and the person attacking you to its effects. Pepper

 13   spray is an inflammatory agent. It inflames the mucous membranes in the eyes, nose,
 14
      throat and lungs. Sometimes one will see this being used in forms of riot control
 15
 16   because of its broad dispersal. It causes closing of the eyes, difficulty breathing,

 17   runny nose, and coughing. Pepper spray is typically found as an aerosol spray and
 18
      all forms of pepper spray disperse Oleoresin Capsicum (the active ingredient in
 19
 20   pepper spray) through the air. This means that bystanders close to an intended target

 21   will suffer the effects of the pepper spray as well. There have been cases of subjects
 22
      dying after being pepper sprayed by law enforcement officers; generally, these
 23
 24   subjects have respiratory issues such as asthma, serious heart problems, or substantial

 25   amounts of stimulative drugs in their systems. See Charles S. Petty, Deaths in Police
 26
      Confrontations When Oleoresin Capsicum is Used (Feb. 2004), available at
 27
 28   https://www.ncjrs.gov/pdffiles1/nij/grants/204029.pdf.

                                                   15
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.466 Page 21 of 26



  1         Additionally, the person deploying the pepper spray may suffer from
  2
      blowback. “Deputy Missel believed plaintiff was reaching for the handgun inside the
  3
      truck; therefore, he drew a canister of pepper spray from his belt with his left hand
  4
  5   and sprayed plaintiff's face. [] The direction of the wind caused pepper spray to blow
  6
      back into the deputy's eyes as well.” Jarboe v. Cty. of Orange, No. SACV 05-00202-
  7
  8   JVS(ANx), 2010 U.S. Dist. LEXIS 155482, at *6 (C.D. Cal. July 29, 2010); “Ponder

  9   deployed pepper spray, which partially blew back in Ponder's face due to wind and
 10
      did not appear to affect Najera.” Estate of Clemente Najera-Aguirre v. Cty. of
 11
 12   Riverside, No. ED CV 18-762-DMG (SPx), 2019 U.S. Dist. LEXIS 229033, at *6

 13   (C.D. Cal. Nov. 15, 2019).
 14
            Stun guns similarly are less effective than batons in many circumstances and
 15
 16   which is why police departments aren’t issued them. Stun guns like Caetano’s “are

 17   designed to stun a person with an electrical current” by running a current between
 18
      two metal prongs on the device and placing the prongs in direct contact with the
 19
 20   person. Caetano v. Massachusetts, 136 S. Ct. 1027, 1029. In light of the fact they are

 21   small direct contact weapons, a person must get much closer to an assailant than with
 22
      a baton. This heightens the odds that a person defending themselves could be
 23
 24   wrestled to the ground compared to if they use a billy which offers a certain amount

 25   of range when striking with it.
 26
            A Taser is like a stun gun and Plaintiffs address it because it often is
 27
 28   misdescribed as a stun gun. It is an electroshock arm sold by AXON Enterprise

                                                   16
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.467 Page 22 of 26



  1   (formerly known as Taser International, Inc.). A “’Taser,” shoots out wires tipped
  2
      with electrodes that can deliver an electrical current from a distance. Tasers can also
  3
      be used like a stun gun without deploying the electrodes—a so-called ‘dry stun.””
  4
  5   Caetano v. Massachusetts, 136 S. Ct. 1027, 1029. In dry stun mode, Tasers suffer
  6
      from all the same issues as stun guns.
  7
  8         While there are situations where Tasers are an effective defense tool, there are

  9   many situations where a billy is a more effective defense tool. If an assailant is
 10
      wearing a heavy jacket, a billy is a much better option because the Taser’s barb will
 11
 12   likely not effectively penetrate and disable the attacker.9 If the assailant is discovered

 13   in your home at close range, there may not be sufficient range to deploy the Taser
 14
      and a billy is a more effective option. The Pulse is the civilian model of the Taser. It
 15
 16   can only be used once before it needs to be reloaded or it becomes a stun gun with

 17   the “dry stun” feature.
 18
            California’s argument that Plaintiffs could use an alarm merits little
 19
 20   discussion. California is presumably suggesting that Plaintiffs hope that their alarm

 21   is triggered if an intruder arrives and again hope that the police arrive. However, that
 22
      does little for Plaintiffs in the interim period while dealing with an intruder in their
 23
 24   home. “[T]he police typically arrive after it is too late. With rigor mortis setting in,

 25
 26
      9
       “Sergeant Trujillo first attempted to subdue plaintiff by using a taser gun. The taser
      gun was ineffective, however, because it could not penetrate plaintiff's body armor
 27   of clothing and bed linen.” Green v. Compton, No. C-90-3637-JPV, 1992 U.S. Dist.
 28   LEXIS 4595, at *2 (N.D. Cal. Mar. 24, 1992).

                                                   17
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.468 Page 23 of 26



  1   they mark and bag the evidence, interview bystanders, and draw a chalk outline on
  2
      the ground. But the victim, nevertheless, is dead, or raped, or robbed, or traumatized.”
  3
      Duncan, 366 F. Supp. 3d at 1137.10 With a billy, Plaintiffs have an additional tool to
  4
  5   deploy for their means of self-defense to fight off an assailant while they wait for the
  6
      police who may or may not arrive. 11
  7
  8         Finally, California asserts that Plaintiffs can arm themselves with firearms.12

  9   While both Plaintiffs can legally own firearms and in some circumstances, they might
 10
      even be willing to use one, it is not an appropriate tool in all circumstances.
 11
 12   “Countless people may have reservations about using deadly force, whether for

 13
 14
      10
        It is unclear if Defendant is claiming that the home should have an alarm or if the
 15   Plaintiffs should themselves carry one of those personal alarm devices that emit loud
 16   noises akin to a whistle.
 17   11
         Defendant makes the argument that billies are not needed for self-defense, and then
 18   quotes interrogatory responses from Plaintiffs. See Def.’s Memorandum, p.10 fn. 6.
      Defendant asked Plaintiffs if they were “unable to engage in lawful self-defense
 19   without a billy.” Obviously, Plaintiffs can defend themselves with lethal weapons.
 20   Plaintiff Fouts responded, as Defendant stated, and that he essentially seeks less
      lethal alternatives. See Exhibit “4” to Def.’s Motion. Plaintiff Tolentino responded,
 21   as Defendant stated, that he is “restricted in what tools [he] has available to defend
 22   [himself].” See Exhibit “5” to Def.’s Motion. While neither of these Plaintiffs are
      lawyers, they both claim the need for self-defense in their answers to the
 23   Interrogatories taken as a whole. See Exhibit “4” to Def.’s Motion, Int. No. 10: “…
 24   the issue is not about using a Billie in an apprehension or control manner, it is to
      defend oneself or another from an attack and harm. Self-defense is a God given right
 25   and protected by the constitution.” See also Exhibit “5” to Def.’s Motion, Int. No. 7:
 26   billies “are a non-lethal self-defense tool.”

 27   12
        While California does not mention knives as an alternative, knives suffer from the
 28   same issues as firearms. They can be deadly weapons that are inappropriate in some
      self-defense situations Plaintiffs may find themselves.
                                                   18
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.469 Page 24 of 26



  1   moral, religious, or emotional reasons—or simply out of fear of killing the wrong
  2
      person.” Caetano v. Massachusetts, 136 S. Ct. 1027, 1033 (Alito, J., concurring). If
  3
      a belligerent person that is not threatening deadly force breaks into Plaintiffs’ houses
  4
  5   possibly due to being intoxicated, Plaintiffs may not wish to deploy a firearm but still
  6
      may need to defend themselves. A billy is their preferred option in this situation.
  7
  8   They have training with billies and are comfortable using them.               Ultimately

  9   California’s position is simply foreclosed by Heller. Even if this Court applies
 10
      intermediate scrutiny, California cannot justify its ban.
 11
 12         Defendant makes a strange assertion that a billy “is not well suited to self-

 13   defense, even if it could conceivably be used for self-defense.” Def.’s Memorandum
 14
      at p. 10, citing Fichtner Dec. at ¶ 33. The problem with this statement is that Fichtner
 15
 16   didn’t say that. Fichtner, the State’s expert, stated “While a baton (and any weapon)

 17   can be used for self-defense, it is a specialized law-enforcement tool designed to
 18
      obtain compliance by others and serves specific and important law-enforcement
 19
 20   functions.” The same can be said for a Taser, a Glock 17, pepper spray, or any other

 21   self-defense item. This is common sense that needs no expert commentary: self-
 22
      defense tools are designed to “obtain compliance”, i.e., stop attacking me.
 23
 24         Fichtner’s entire argument is summed up in ¶ 35 of his Declaration: he believes

 25   “batons should be reserved for trained law enforcement personnel and other trained
 26
      professionals who need batons to perform their official duties.” Plaintiffs’ Expert
 27
 28   Rebuttal witness, Mr. Leofuldo Tablanza II, explained that he didn’t believe

                                                   19
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.470 Page 25 of 26



  1   “civilians need[ed] to be certified to carry a [baton]. It is possibly taking away one
  2
      of the tools that they will be able to defend themselves with.” Plaintiffs’ Exhibit C,
  3
      p.6. The only apparent disagreement between the two experts is that Fichtner
  4
  5   believes it is a law enforcement only tool and necessarily needs training, and
  6
      Plaintiffs’ expert doesn’t think one needs certification to carry one. Fichtner’s report
  7
  8   though, cuts against the State’s arguments regarding training when both Plaintiffs

  9   have that training and there is no exemption for Plaintiffs’ to have billies.
 10
            The Defendant even claims that the ban on billies protects “law enforcement
 11
 12   and the public by ensuring that peace officers have access to an effective

 13   intermediate-force compliance tool to prevent unnecessary escalations of force in the
 14
      performance of their official duties, which would be undermined if civilians are able
 15
 16   to possess the same tool.” See Def.’s Memorandum at p. 15. Yet just two pages

 17   earlier, Defendant claims that Plaintiffs could arm themselves with stun guns, pepper
 18
      spray, alarm devices or even handguns. Id. at p. 13. Notwithstanding alarm devices,
 19
 20   law enforcement already carries pepper spray, the Taser and a handgun. They also

 21   carry a baton for one of the reasons the Defendant states: batons are “an effective
 22
      intermediate-force compliance tool to prevent unnecessary escalations in force…”
 23
 24   Id. at 15. There is no reason to ban Plaintiffs from having that same level of defense.

 25   IV. CONCLUSION
 26         If the Second Amendment has any purchase, Plaintiffs should have the
 27
      right to defend themselves with a baton in the home. This Court should grant
 28
                                                   20
              Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 24 Filed 10/05/20 PageID.471 Page 26 of 26



  1   Plaintiffs’ Motion for Summary Judgement and deny Defendant’s Motion.
  2
      Dated: October 5, 2020
  3
      /s/ Alan Alexander Beck                 /s/ Stephen D. Stamboulieh
  4   Alan Alexander Beck                     Stephen D. Stamboulieh
  5   Law Office of Alan Beck                 Stamboulieh Law, PLLC
      2692 Harcourt Drive                     P.O. Box 4008
  6   San Diego, CA 92123                     Madison, MS 39130
      (619) 905-9105                          (601) 852-3440
  7   State Bar No. 276646                    stephen@sdslaw.us
      Alan.alexander.beck@gmail.com           MS Bar No. 102784
  8   Attorneys for Plaintiffs                *Admitted Pro Hac Vice
      RUSSELL FOUTS and
  9   TAN MIGUEL TOLENTINO

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  21
             Plaintiffs’ Memo in Opposition to Defendant’s Motion for Summary Judgment
                                      (19-cv-01662-BEN-JLB)
